— Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction, after jury trial, of two counts of murder in the second degree and four counts of robbery in the first degree arising from two separate incidents that took place in one evening. Relying on People v Lanni (73 AD2d 538), defendant argues that the trial court committed reversible error in its charge, concededly unpreserved. He contends that the court left it up to the jury to decide whether codefendant Jones was an accomplice based on credibility. In Lanni the court found the particular accomplice charge ambiguous and also found another critical defect in the charge. While the charge in this case was not a model charge, it properly instructed the jury that Jones had testified that he and defendant had participated together in the two incidents, while defendant had testified that they had not been together at any time during that day. The court told the jury that if it believed Jones, he was an accomplice as a matter of law and that his testimony required corroboration. This was not error. We have examined defendant’s remaining arguments and find them to be without merit. (Appeal from judgment of Monroe County Court, Barr, J. — murder, second degree, and robbery, first degree.) Present —Callahan, J. P., Doerr, Boomer, Green and Pine, JJ.